Exhibit SEABRIDGE GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS AND CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2008 MANAGEMENT’S COMMENTS ON UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited consolidated financial statements of Seabridge Gold Inc. for the three months ended March 31, 2008 have been prepared by management and approved by the Board of Directors of the Company. SEABRIDGE GOLD INC. Management’s Discussion and Analysis Three Months Ended March 31, 2008 This Management’s Discussion and Analysis is dated May 7, 2008 and reflects the three-month period ended March 31, 2008 and should be read in conjunction with the consolidated financial statements for the same periods and the Management’s Discussion and Analysis included with the Audited Consolidated Financial Statements for the Year Ended December 31, 2007. The Company also published an Annual Information Form and an Annual Report on Form 20-F report filed with the U.S. Securities and Exchange Commission.These documents along with others published by the Company are available on SEDAR at www.sedar.com, on EDGAR at www.sec.gov/edgar.shtml and from the office of the Company. Other corporate documents are also available on SEDAR and EDGAR as well as the Company’s website www.seabridgegold.net. Company Overview Seabridge Gold Inc. is a development stage company engaged in the acquisition and exploration of gold properties located in North America.The Company is designed to provide its shareholders with exceptional leverage to a rising gold price.The Company’s business plan is to increase its gold ounces in the ground but not to go into production on its own.The Company will either sell projects or participate in joint ventures towards production with major mining companies.During the period 1999 through 2002, when the price of gold was lower than it is today, Seabridge acquired 100% interests in eight advanced-stage gold projects situated in North America. Subsequently, the Company also acquired a 100% interest in the Noche Buena project in Mexico.As the price of gold has moved higher over the past several years, Seabridge has commenced exploration activities and engineering studies at several of its projects.Seabridge’s principal projects include the Courageous Lake property located in the Northwest Territories and the KSM (Kerr-Sulphurets-Mitchell) property located in British Columbia.Seabridge’s common shares trade in Canada on the TSX Venture Exchange under the symbol “SEA” and in the United States on the American Stock Exchange under the symbol “SA”. Results of Operations For the three month period ended March 31, 2008, the net loss was $906,000 or $0.02 per share compared to $786,000 or $0.02 per share in the same period of 2007.In the 2008 period, the loss reported was reduced by the recognition of income tax recoveries of $132,000 compared to Nil in the 2007 period.The Company’s interest income from cash investments was $239,000 up from $61,000 in the same period of 2007.In the second quarter of 2007 the company received $27 million from the exercise of warrants thus increasing cash balances available to invest. Corporate and general expenses were higher in the 2008 period due to activity levels, increases in compensation and regulatory fees and stock option compensation expenses valued at $528,000 resulting mainly from options granted in 2007 which partially vested in 2008, compared to $201,000 in the 2007 period. Quarterly Information Selected financial information for the first quarter of 2008 and each of the quarters for fiscal years 2007 and 2006: 1st Quarter Ended March 31, 2008 Revenue $Nil Loss for period $ (906,000) Loss per share $(0.02) 1 4th Quarter Ended December 31, 2007 3rd Quarter Ended September 30, 2007 2nd Quarter Ended June 30, 2007 1st Quarter Ended March 31, 2007 Revenue $Nil $Nil $Nil $Nil Loss for period $(1,336,000) $ (1,473,000) $ (1,947,000) $ (786,000) Loss per share $ (0.04) $ (0.04) $(0.05) $(0.02) 4th Quarter Ended December 31, 2006 3rd Quarter Ended September 30, 2006 2nd Quarter Ended June 30, 2006 1st Quarter Ended March 31, 2006 Revenue $Nil $Nil $ Nil $ Nil Income (loss) for period $ (1,598,000) $ (1,878,000) $(1,134,000) $ 1,310,000 Income (loss) per share $ (0.05) $ (0.06) $ (0.03) $ 0.04 The loss in the second and third quarters of 2007 and the third quarter of 2006 were higher than other quarters due to the stock option compensation expense for the vesting of two-tiered stock options.The loss in the fourth quarter of 2006 was higher due to the write-down of an investment amounting to The income for the first quarter in 2006 was due to the recognition of income tax recoveries relating to the renouncing of Canadian Exploration Expenses to the investors of the flow-through financings completed in 2005. Mineral Interest Activities For the three-month period ended March 31, 2008, the Company incurred expenditures of $2,623,000 on mineral interests compared to $613,000 in the same period of 2007.The 2008 expenditures included the $1.8 million acquisition costs for the surface rights to the Noche Buena project.In addition, $535,000 was spent at the KSM project where engineering, environmental and metallurgical studies continued. For the balance of 2008, at KSM, another drilling program is planned to commence in June to expand the zones and upgrade mineral resources. It is also planned to undertake an environmental base-line study and complete a Preliminary Economic Assessment on this project by year end. Liquidity and Capital Resources Working capital at March 31, 2008, was $21,866,000 compared to $25,019,000 at December 31, 2007.Cash was utilized in the 2008 period in the amount of $753,000 (2007 - $655,000) and for mineral interests $2,917,000 (2007 - $696,000). The Company’s cash position is sufficient to provide for operating and exploration activities for the next two years. During 2008, the Company plans to continue to advance its two major gold projects, KSM and Courageous Lake in order to either sell them or joint venture them towards production with major mining companies.In addition, it will seek to sell off its other properties, initially, Noche Buena and Red Mountain while at the same time ensuring that funding is available for its project holding costs and other corporate requirements.The Company has stated in its business plan that it will not place properties into commercial production so funds are not required for capital costs. Shares
